MORRISON, Judge.
*392The offense is robbery with firearms; the punishment, 20 years.
In view of our disposition of this case, a recitation of the facts will not be deemed necessary.
The indictment is fundamentally defective in that nowhere therein is there a description of the property taken other than “corporeal personal property.” Without a further description, the accused was not put on notice as to what he was alleged to have taken by force. Oakley v. State, 167 Tex. Cr. Rep. 630, 323 S.W. 2d 43, and the cases there cited, calls for the reversal of the conviction and a dismissal of the prosecution under the present indictment. See also Holland v. State, 110 Tex. Cr. Rep. 384, 10 S.W. 2d 561, and 33 Tex. Dig. 17(3).
It is so ordered.